.       -




                                 September24, 1949       Supersedes@inion
                                                         v-750
                                                         See Art.    ~@&~;v.c.s.
     Hon. MO B.,Campbell                  OpinionNO. v-912
     CountyAuditor
     Nacogdochescounty                    Be: Salary of constable
     Aocogdoches,Texas                        for 1949,
,I
 I
      Dear Sir:

                  Your requestfor an opinionis 88 follows:

               “If the Commissioners’ Court ol NacogdocheaCounty
          in January1949 eek salariesof constableswithouttek-
          ing into consideration and basing such salarieson earn-
          ings of constablesin 1935? may the same Court now befon
          the end of the year 1949, r-e-set
                                          these salariesand re-
          duce them?

               %ay the Commissioners’  Court set constables’sala-
          ries at fixed amounts,and at the same time in addition
          to these salariesallow said constablesto collectend
          retain fees of office and mileageas pert of their com-
          pensetion,”

                From January1, 1949, until the effectivedate of Senate Bill
     92, Acts of  the 51et Legislature, (June 6, 1949) the amount of salaries
     .to be paid the constablesin countieswhere the precinctofficers,other
      than the constables,were compeneatedon a “fee basis,”ME left to
      the discretionof the Commis8loners’  Court. A.G, Opiniongot V-749,
      a copy of which ia enclosed.

              Sections1 and 3 of Senate Bill 92 of the 5lst LegUlature
     provide’:

               “section1, The CommissionersCourt in each county
          of this State Is hereby authorized,when in their judg-
          ment ti%e flnu.tcial conditionof the countyand the needs
          of the officerjustifythe increase,to enter an order
          increasingthe compensationof the precinct,county and
          districtofflcerr,    or either of them, in an additional
          amountnot to exceedtwenty-five(2%) per cent of the
          sum allovedunder the law for the fiscalyear of 1948,
          whetherpaid on fee or salarybeaiaj provided,however,
          the members of the CommissionernCourt may not raise,the
          urlarierof any of such CommissionersCourt under the
                                                          -
                     .




EUI. M. B. Cupbell, page 2 (V-9l2)



     tesm6 of the Act without rai6ingthe nelaryof the remin-
     ing countyofficlalmin like proportion.

          "sec.3. All of 6ald officer6who were paid on a fee
     ba6i6 duringthe flrcal year of 1948,and who (~‘0now to
     be paid on a 6alaryba616, rim11 be paid an annual 6alary
     in twelve (12) equal in6tallmentsof not let36than th6 to-
     tal 6um earneda6 compeneetion by him in hi6 officialca-
     pacity for the fiscalyear of 1935,and not mor6 than th6
     maximum sum allowedsuch officerunder the law6 exi6ting
     on August 24, 1948,togetherwith the twenty-five(2%)
     per cent increaseallowedby this Act within the dlrcre-
     tlon of the Commirrioner6Court."

         Bection3, above quoted,place6 a minimumaud mm       on the
68laryto be paid the con6tablejthe minimusbeing not le8g tlmntb
t&al mm earned as compenution by him for the fl6& yeam 1935.
Tbrefon, from June 6, 1949, (the effectivedate of B.B. 92) the con-
6tableswere entitledto annual salariesof not 1066 tbnthr total
M earnedby them in 1935.

          The Commissioners1Court ie authorizedby the proviBicas of
8ection 1 above quoted,to raise the 6elarle6of the co~tabl06 in 6n
additionalamount not to exceedtwenty-fiveper cat of thr uirn
6um allowed such officersunder the law for the fircal ye&r 1948.

           You have informedu6 in an6werto our reque6tfor additional
informationthat the constablesof Bacogdochem COrnrty  hoi Jw      1,
1949,untilthe prelrentdate are being paid auaual 6alarie6of #15CO.o0
per’ annum. You fur&earstate that the6e 6alarierm     in ace66 of the
total mm earnedby laid official6for the fircal year 1935. The Com-
ti661aerBt Court of BacoqdocherCounty 16 authorizedby the provi6ion6
of Section1, above quoted,to nire the 6alariesof the conEtable in
an additionalamount not to exceed twenty-fiveper cent of the a~imum
6u6 allowed 6uch officer6under the law for the fiscal year 1948. There
16 no provfelon, however,in Seaate Bill 92 which would prohibitth6
Colmnirllloners'Court to change the ralarierof the COnEtable 60 long
a6 they are paid the minimum fixed in Eaid Act.

           In AttorneyGeneralOpinionNo. 0-5061the questionbefore
the Attorney Generalet that time wa6 whetherthe action of the Comml6-
lioner6'Court In raisingthe salaryof the dirtrictclerk within the
minimum end maximum limits providedby law after the 6alaX-y
                                                          had once
been set wa6 valid.  It was held in thie opinionthat:

         "We have likewise been unable to find any authorities
    forbiddingthe action taken by the commi66ioner6'  court.
    It ir true that Section2 of Article 3912e,V.A.C.S.,re-
    quiresthe CO~i66iOIler6'  court of every county in Texas
    at it6 first regularmeeting in Januaryof each year to
a.   M. B. Campte~, peep 3 (V-912)



     determUm whether certainprecinctofficersshallbe placed
     on a salary or fee barie; thie sectionaleo provider that
     in countlenhaving a populatlonof lees than 20,000 lnhabi-
     tar&#,according to the laet precedingFedezulCenme that
     each comirrloners    ’ court shell at it8 first regularmeet-
     ing in Januaryof each year determinewhether its,county
     officen shouldbe placed on a salary or fee basis. Sec-
     tion 15 of Article 39126,V.A.C.S.,also providerthat the
     coimiaeionerr~    court In countleehaving a populationof
     lees than 20,000 inhabittmts,accordingto the laet pre-
     cedingFederalCensus,at the first regularmeeting In
     Jamary of each calendaryear, may pams 8n order provid-
     ing for compensationof all countyend precinctofficers
     on a ealarybasis. Bowever,Sectionn2 and 15 of Article
     3912e, V.A.C.S.,do not apply to the county officersof
     Brazoria County,said county havinga populationin ex-
     ceee of 20,COO InhabItanteaccording to the last preced-
     ing Federal Cenmm.      Section13 of Article39l2e,V.A.C.S.,
     which governsthe ralarierof the couutyofficersof Bra-
     zoria County, contain8no epecificrequirementthat sala-
     ries be set at the first regularmeeting of the commir-
     lionem ’ court In Januaryof each year.”

          It is noted that the rea.8oh for holdingthat the salaryof
the districtclerk couldbe chaugedwas that them was no law requir-
leg the comissioners~ court to set the ealariesof officialsgoverned
by Section13-of Article3912e,Vernon’sCivil Statutea, to be eet et
it8 first regularmeeting in January. Furthermore,it was pointedout
that there we6 no provisionIn eald Article which would prohibitthe
comissioners’ court from changingthe salariesprevlourlyret. We
bellcvethe reasoningin Attorney0encra.l    OpinionNo. O-5061 la sound.
We thereforeaffixm said opinion.

          In the Instantcase, salariesof constableiare no longer
governedby Section2 of Article 3912e,which requiredthe conmission-
am’ court in every couhty,at Its regularmeeting in January,to de-
tarminewhetherprecinctofficera    shall be compensatedon a wlary or
fee basis. Section61 of ArticleXVI of the Constitutionof Texas aa
amded   In Ilovwdor, 1948, place& all conetablerin the State on a
salarybamir be&naing Janumy 1, 1949.

          In view of the foregoing,it is our opinionthat the coauls-
rioaere’court of llacogdoches Countymy now set the salariesof con-
stablesat any mum not lere than the total earned by them as compense-
tion for the fiecalyear 1935 nor more than the mximum mm allowed
such offlcereunder laws existingon August 24, 1948, togetherwith
the twenty-fiveper cent increare allowedby Senate Bill 92.

            Followingthe reasoningin Attorney General OpinionNo. o-5061,
it lo our   opinion that the eelariea of conetablesmay be railed or lowered
Eoa. M. B. cupbell, page 4 (v-912)


et any time duringttm year 80 long aa the ealarie~xauln within ttr
a ln5mma nana x ir rUo untmlllomd    by   law.

          In Attorney General Opinion Ilo. V-71, It was held that thr
collalesioncrrf court diB not have authorityto allow a con&able who
ir compennatedon a ealarybasim mlleagefor the urn of hia automobile
intbe dipchar@ of officialburlnesr: We enclow a copy of this prior
opinion. WC have been unableto find uy~ rtatutosyprovi~iom aubae-
quent to the date of thie foreping opinionwblch would authorire    tba
comtable of BacogdochesCounty mileagefor the use of hir autowblle
In the di6chargeof officialbutler.



               Under the provinionsof SenateBill 92, Act6
          of tbr 51& Leglrlature,the mutable8 of Nacou-
          docherCounty are entitledto axiatmual aaluy of
          not leas than the total rum eaxnedby tbea am coa-
          pen&ion ?or the fircal year 1935ma not 1105,
          than the maximum mm alloved much officem under
          law6 existingAugust 24, 1948;anatho nalarier of
          conetablee nmy be reduced or raised ice long M tlw
          malarler $0 changedremain withinthe tiniaa mb
          maximumallowedby law. A.5. OpinionWe. 0-m.

               Conateblescaunotbe allowedto retain fees
          of officebut must pay all feae eaxaed into the
          CountyTxeaaury. Art. XVI, tic. 6I, Coa#t. of
          Tena a

                 The comvnimbnerr court of Racogaocher County
          IS not authorizedto allow the constablesmileage,
          for the use of their autoamblle In the Blachsrge of
          official   duties . A. 5. OpinionNo. V-71.

                                                      Yours      very   tmly,

3R:bh:sw:egw:ln’                                 ATTORNNY   -            OF TECM

                                                 By /I/ John Reeve@
APPROVND                                                John Reeve*
                                                                Aasietaut
/I/ Jos R. GreenhLll